Ct. App. Cal., App. Dist.; and
C. A. D. C. Cir. Motions to dispense with printing petitions granted. Certiorari granted, judgments vacated, and cases remanded for further consideration in light of Miller v. *915California, ante, p. 15; Paris Adult Theatre I v. Slaton, ante, p. 49; Kaplan v. California, ante, p. 115; United States v. 12 200-ft. Reels Film, ante, p. 123; United States v. Orito, ante, p. 139; Heller v. New York, ante, p. 483; Roaden v. Kentucky, ante, p. 496; and Alexander v. Virginia, ante, p. 836.
Mr. Justice Douglas would grant certiorari and reverse the judgment in each case. See Miller v. California, ante, p. 37. Mr. Justice Brennan, joined by Mr. Justice Stewart and Mr. Justice Marshall, would grant certiorari, vacate the judgments, and remand cases for further proceedings not inconsistent with his dissent in Paris Adult Theatre I v. Slaton, ante, p. 73. See Miller v. California, ante, p. 47.